DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, filed 10/07/2020, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 10/07/2020, and therefore rejections newly made in the instant office action have been necessitated by amendment.
	Claims 1 and 3-7 are the current claims hereby under examination.
Status of the Claims
With this office action, currently claims 1 and 3-7 are pending and the following list summarizes their status:
Claims 1, 3, 5, and 7 have been amended
Claim 2 has been cancelled
Claims 1 and 3-7 are rejected under 35 U.S.C. § 101
Claims 1 and 3-7 are rejected under 35 U.S.C. § 103
Claim Objections
Claim 7 is objected to because of the following informalities: the word “gain” in line 3 should be the word “gait”.  Appropriate correction is required.
Response to Arguments Regarding Claim Interpretations
Applicant’s arguments, see page 5 Claim Interpretation - 35 U.S.C. § 112(f) section, filed 12/28/2020, with respect to the interpretation of the term “display” have been fully considered and are 
Response to Arguments Regarding Claim Rejections Under 35 U.S.C. § 112(b)
Applicant’s arguments, see page 5 Claim Interpretation - 35 U.S.C. § 112(b) section, filed 12/28/2020, with respect to the indefiniteness rejections of the claims have been fully considered and are persuasive, because the amendments clarified and resolved the issues previously addressed regarding claims 5 and 7. Therefore, these rejections have been withdrawn.
The following is a maintained/modified rejection and modifications were necessitated by amendment:
Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 and 3-7 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 1 recites the limitation of the triaxial accelerometer being attached to the subject. This language positively recites the subject as a limitation to the device. The examiner recommends modifying the language to read -- configured to be attached to the subject --.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims as a whole, considering all claim elements both individually 
STEP 1: Is the claim to a process, machine, manufacture, or composition of matter?
The claim recites a gait motion display system comprising: an accelerometer, a camera, a memory, a processor, and a display. The processor is further configured to perform the steps of: converting acceleration data into displacement data, extracting a characteristic point from the displacement data, and identifying a representative image corresponding to a representative motion based on displacement data. Thus the claim is directed to a machine which is one of the statutory categories of invention.
STEP 2A - THE JUDICIAL EXCEPTIONS PRONG ONE: Does the claim recite an Abstract Idea, Law of Nature, or Natural Phenomenon? 
The processor performing the step of identifying a representative image corresponding to a representative motion based on displacement data has been determined to set forth a judicial exception. This type of function is an Abstract Idea that equates to a mental process performed in the human mind and falls into the subcategory of performing evaluations. Though the claim recites a generic computer component performing the Abstract Idea, if a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components, then it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind. As an example to further explain how this function is a mental process, a person could look at the images on a screen while looking at a spreadsheet of accelerometer data and determine mentally which image corresponds to the data.
STEP 2A - THE JUDICIAL EXCEPTIONS PRONG TWO: Does the claim recite additional elements that integrate the Judicial Exception into a practical application?

STEP 2B THE INVENTIVE CONCEPT: Does the claim recite additional elements that amount to significantly more than the judicial exception?
	In order for the claim to be considered as significantly more than the judicial exception, the claim must recite an element or combination of elements that is unconventional or non-routine. Besides the Abstract Idea and its application detailed above, the claim recites: an accelerometer, a camera, a memory, a processor, and a display. The processor is further configured to perform the step of: converting acceleration data into displacement data. The step of converting acceleration data into displacement data is an insignificant step required to facilitate the data gathering to perform the Abstract Idea. Though the accelerometer, camera, memory, processor, and display are all tangible elements, they are merely generic computer components recited at such a high level of generality that they provide no particular meaning to the claim other than to facilitate data gathering, processing, and output. Furthermore, it is well established that the mere physical or tangible nature of additional elements does not automatically confer eligibility on a claim directed to an Abstract Idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)). Furthermore, the combination of these generic 
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. The additional elements of claim 1 are simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Furthermore, it is well established that the mere physical or tangible nature of additional elements does not automatically confer eligibility on a claim directed to an Abstract Idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)). Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
APPLYING THE ANALYSIS TO DEPENDENT CLAIMS
The dependent claims also fail to add something more to the Abstract Idea of the independent claims. The dependent claims generally recite further limitations pertaining to structural components of the device that are recited at such a high level of generality that they fail to integrate the device into a machine that is significantly more than the Abstract Idea. The dependent claims also recite limitations pertaining to data gathering and data processing used to carry out the Abstract Idea.
Response to Arguments Regarding Claim Rejections under 35 USC § 101
Applicant’s arguments, see pages 5 and 6 Claim Rejections - 35 U.S.C. § 101 section, filed 12/28/2020, with respect to the non-statutory subject matter rejections of the claims have been fully considered but are not persuasive. 

Regarding Applicant’s arguments on page 6 that is it inconsequential whether a person performs the tasks and that the examiner provides no rationale for ignoring the processor in claim 1, the examiner disagrees. The previous office action stated “Though the claim recites a general computer component performing the Abstract Idea, if a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components, then it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind”. This statement is the rationale for not considering the processor (i.e. a generic computer component) to be sufficient to bring the Abstract Idea out of the grouping of mental processes. Furthermore, the office action stated “it is well established that the mere physical or tangible nature of additional elements does not automatically confer eligibility on a claim directed to an Abstract Idea”, which is why the generically recited processor is not sufficient to confer eligibility.
	Regarding Applicant’s arguments on page 6 that the claimed invention is integrated into a practical application, the examiner disagrees. The Applicant merely quotes sections of the specification to support this assertion. However, as was detailed in the previous office action, the question at hand is whether the claims recite a practical application for the Abstract Idea. As was shown in the previous analysis, the claims do not recite a practical application. Therefore, this rejection has been maintained.
The following is a maintained/modified rejection and modifications were necessitated by amendment:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ofek (US 20130142384 A1) in view of Janardhanan et al. (US 20120136573 A1) and Solinsky (US 20150100251 A1).
Regarding claim 1, Ofek discloses a gait motion display system comprising: an accelerometer ([0028]; accelerometer) configured to measure acceleration data of a subject in walking ([0028] sensor data of an accelerometer is used to correlate when a person is walking, so it is measuring while they walk); a camera ([0021] and fig. 1 elements 121 and 123; video cameras) configured to take images of the subject in walking ([0024] and fig. 2; image analyzer 181 detects motion 220) to obtain moving image data showing gait motions of the subject ([0028] and fig. 2; motion 220 can include specific gait and step); memory ([0042] and fig. 5 element 530; system memory) configured to record the acceleration data and the moving image data in synchronization with each other (fig. 5 shows arrows from the sensor interface leading to memory); a processor (fig. 5 element 520; central processing unit) configured to: convert the acceleration data recorded by the memory into vertical displacement data ([0028] accelerometers show up-and down-movement in sensor data 230), extract a characteristic point from the horizontal displacement data or the vertical displacement data ([0028] up-and-down movement in sensor data 230), the characteristic point corresponding to a representative motion in a gait cycle ([0028] the up-and-down movement), and identify, from the moving image data, a representative image corresponding to a time of the extracted characteristic point ([0028] correlation engine references the sensor data showing the same movement at the same time) as the representative motion in the gait cycle ([0028] the image data is correlated with the accelerometer data so it corresponds to a representative motion in the gait cycle); and a display configured to display the representative image identified by the processor ([0033] the image feed is provided to the user via a display).
	However, Ofek is silent on the accelerometer being a triaxial accelerometer attached to a user that outputs information in both vertical and horizontal displacement data. Janardhanan et al. teaches a system that tracks a user’s movement using a triaxial accelerometer ([0074]) attached to the subject ([0153]-[0155] walking is measured with an accelerometer in a shirt, trouser, chest, or belt) that outputs measurements in three dimensions ([0065] and fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the 
	Ofek in view of Janardhanan et al. remains silent on the display being configured to display an image illustration of the representative motion in the gait cycle, together with the representative image identified by the processor side by side. Solinsky teaches a system for monitoring a user’s movement that outputs a display as a sequence of representative images of the user’s motion with an image illustration of the representative motion of their gait ([0244] and fig. 26; every image is both a representative image and an image illustration in that it illustrates the gait motions). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the system of Ofek to include a display with both the representative image and an image illustration representative motion side by side as taught by Solinsky as a combination of known prior art elements to yield the predictable result of presenting an analysis of a user’s gait.
Regarding claim 3, Ofek in view of Janardhanan et al. and Solinsky discloses a gait motion display system wherein the characteristic point is one of a local maximum value, a local minimum value, and a zero-crossing point in the horizontal displacement data or the vertical displacement data (Janardhanan et al. fig. 2; the figure showing an output from the triaxial accelerometer includes maximum, minimums, and zero-crossing points).
Regarding claim 4, Ofek in view of Janardhanan et al. and Solinsky discloses a gait motion display system wherein the representative motion in the gait cycle is at least one of heel contact, foot flat, mid stance, heel off, and toe off, which are selected from a stance phase and a swing phase (Solinsky fig 26; the images and their side by side analysis show swing and stance phases with heel off and toe off motions).
(Ofek [0028] the correlation engine matches the image and accelerometer data based on time). However, Ofek in view of Janardhanan et al. and Solinsky is silent on the processor further calculating walking time and a number of steps per predetermined unit of time, based on the horizontal displacement data or the vertical displacement data, and the display further displays the calculated walking time and the number of steps. Solinsky teaches a system for monitoring a user’s movement that requires a precise segmentation of data obtained by the sensors (i.e. accelerometer displacement data) including: gait speed (which includes a time to walk) and a step-rate (i.e. number of steps per unit time). Solinsky further states that information display and database organization and analysis are tailored for each application of the system ([0224]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the system of Ofek in view of Janardhanan et al. and Solinsky to include calculating and displaying walking time and the number of steps per predetermined unit of time as taught by Solinsky to yield the predictable result of tailoring the output of the system to a particular application requiring a user to see the gait speed and a step-rate.
Regarding claim 6, Ofek in view of Janardhanan et al. and Solinsky discloses a gait motion display system that measures motion of a user over a period of time (Ofek [0028] the correlation engine matches the image and accelerometer data based on time). However, Ofek in view of Janardhanan et al. and Solinsky is silent on the processor further calculating a ratio between right and left stance phases, based on the horizontal displacement data or the vertical displacement data, and the display further displays the ratio calculated by the processor. Solinsky teaches a system for monitoring a user’s movement that requires a precise segmentation of data obtained by the sensors (i.e. accelerometer displacement data) including: stride length from the left heal to the right heal (i.e. left and right stances) ([0160-[0163]). Solinsky further states that information display and database organization and analysis ([0224]). It is also noted, however, that the applicant’s specification fails to provide details of criticality or unexpected results that would occur as a result of displaying the stance phases as a ratio between the right and left stance displacements as opposed to simply displaying the data. As such, the decision to use a ratio to present the information is considered merely a design choice to use a mathematical calculation well known for presenting information. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the system of Ofek in view of Janardhanan et al. and Solinsky to include displaying a ratio between right and left stance phase displacements as taught by Solinsky to yield the predictable result of tailoring the output of the system to a particular application requiring a user to the stride length from the left heal to the right heal.
Regarding claim 7, Ofek discloses a non-transitory computer-readable recording medium storing a program (fig. 5 element 530; the system memory holds the operating system) that causes a computer to execute a qait motion display method comprising: obtaining, from an accelerometer ([0028]; accelerometer) attached to a subject, acceleration data of the subject in walking ([0028] sensor data of an accelerometer is used to correlate when a person is walking, so it is measuring while they walk); obtaining, from a camera ([0021] and fig. 1 elements 121 and 123; video cameras) configured to take images of the subject in walking ([0024] and fig. 2; image analyzer 181 detects motion 220), moving image data showing gait motions of the subject ([0028] and fig. 2; motion 220 can include specific gait and step); recording (fig. 5 shows arrows from the sensor interface leading to memory), into a memory ([0042] and fig. 5 element 530; system memory), the acceleration data and the moving image data in synchronization with each other ([0028] the correlation engine determines whether the image and sensor data is synchronized); converting the acceleration data recorded in the memory into vertical displacement data ([0028] accelerometers show up-and down-movement in sensor data 230); identifying, from the moving image data, a representative image corresponding to a representative ([0028] the image data is correlated with the accelerometer data so it corresponds to a representative motion in the gait cycle), based on horizontal displacement data or the vertical displacement data ([0028] up-and-down movement in sensor data 230); and displaying the representative image ([0033] the image feed is provided to the user via a display) wherein the identifying includes extracting a characteristic point from the horizontal displacement data or the vertical displacement data ([0028] up-and-down movement in sensor data 230), and identifying an image corresponding to a time of the extracted characteristic point as the representative image ([0028] correlation engine references the sensor data showing the same movement at the same time), the characteristic point corresponding to the representative motion in the gait cycle ([0028] the up-and-down movement).
	However, Ofek is silent on the accelerometer being a triaxial accelerometer attached to a user that converts the acceleration data recorded in the memory into both vertical and horizontal displacement data. Janardhanan et al. teaches a system that tracks a user’s movement using a triaxial accelerometer ([0074]) attached to the subject ([0153]-[0155] walking is measured with an accelerometer in a shirt, trouser, chest, or belt) that outputs measurements in three dimensions ([0065] and fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Ofek to include a triaxial accelerometer attached to a subject as taught by Janardhanan et al. as a combination of known prior art elements in the same field of motion analysis to yield the predictable result of being able to output measurements in three dimensions.
	Ofek in view of Janardhanan et al. remains silent on the display being configured to display an image illustration of the representative motion in the gait cycle, together with the representative image identified by the processor side by side. Solinsky teaches a system for monitoring a user’s movement that outputs a display as a sequence of representative images of the user’s motion with an image ([0244] and fig. 26; every image is both a representative image and an image illustration in that it illustrates the gait motions). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the method of Ofek to include a display with both the representative image and an image illustration representative motion side by side as taught by Solinsky as a combination of known prior art elements to yield the predictable result of presenting an analysis of a user’s gait.
Response to Arguments Regarding Claim Rejections under 35 U.S.C. § 103
Applicant’s arguments, see pages 7-9 Claim Rejections - 35 U.S.C. § 103 section, filed 12/28/2020, with respect to the prior art rejections of claims 1-7 have been fully considered but are not persuasive.
Regarding Applicant’s arguments on page 8 that Ofek extracts motion data from an image analyzer and not from an accelerometer, the examiner disagrees. Ofek extracts motion data from both the image analyzer and the accelerometer. Ofek states in paragraph [0028] that “the correlation engine 182 can then reference the sensor data 230 to determine if any one of the sensor data 230 is of an accelerometer showing the same up-and-down movement at the same time”. This clearly shows that the system of Ofek is extracting motion data from accelerometer data in addition to extracting it from image data. When analyzing the motion data from an accelerometer in this way, Ofek is identifying a representative motion in a gait cycle by analyzing sensor data. Furthermore, it appears that the Applicant may be arguing that the order of events in that the prior art does not match that of the claims in the current application. However, the claims in the current application do not specify an order of events. Additionally, according to MPEP 2144.04, a changes in a sequence or selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. The current claim steps result in identifying a representative image from moving image data that .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES STEWART STAMBAUGH III whose telephone number is (571)272-3904.  The examiner can normally be reached on Monday - Thursday: 0730 - 1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.S.S./Examiner, Art Unit 3791                                                                                                                                                                                                        
/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791